COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NOS. 2-09-287-CV
                                   2-09-317-CV
                                   2-09-318-CV

IN RE: TWO HUNDRED FIFTY-NINE
THOUSAND, THREE HUNDRED THIRTY-SIX
DOLLARS AND SEVEN/100

                                   ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                        MEMORANDUM OPINION 1

AND JUDGMENT

                                   ----------

     We have considered the parties’ “Agreed Motion To Dismiss Appeals.”

It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeals. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.


                                                PER CURIAM


PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.



     1
         … See Tex. R. App. P. 47.4.
DELIVERED: October 29, 2009




                              2